an Fe Ww bd

Oo CO ~~ tN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

DAVID L. ANDERSON (CABN 149604)

United States Attorney
HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division FILED
SUSAN KNIGHT (CABN 209013) 19
Assistant United States Attorney JUL - 9 20
et ISA YS SOONG -
150 Almaden Boulevard, Suite 900 CLERK, WS. “DiStNCT GO count UAT NA
San Jose, California 95113 NORTHERN OI N JOSE
Telephone: (408) 535- 5056
FAX: (408) 535-5066
Email: Susan.Knight@usdoj.gov
Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION
UNITED STATES OF AMERICA, ) No. CR 18-00348 LHK (SVK)
)
Plaintiff, ) JOINT STIPULATION UPDATING THE COURT
) REGARDING THE DEFENDANT’S TRAVEL TO
V. ) CANADA; [PROPOSED] ORDER
)
VASILE MEREACRE, )
)
Defendant. )
)

 

On June 11, 2019, the Court granted the parties’ stipulation allowing defendant Vasile Mereacre
to travel from the Southern District of Florida to Toronto, Canada for the purpose of visiting with his
family and receiving medical and dental treatment. Dkt. No. 35. The defendant traveled to the Greater
Toronto Area, Ontario, Canada on June 13, 2019, and was scheduled to return to Florida today.
However, he was unable to get on his returning flight by the United States by Customs and Border
Protection (“CBP”) because of the above-captioned criminal case and the fact that he did not possess a
valid entry document. The defendant informed CBP that he was being supervised by Gary L. Hackett,
Senior Pretrial Services Officer in the Southern District of Florida. A CBP officer contacted Officer
Hackett to confirm his supervision and pending case in the Northern District of California.

In order to return to the United States, the defendant must obtain a document from CBP known

JOINT STIPULATION l
CR 18-00348 LHK

 

 
oOo CoO ws NH

10
vl
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

as a “Significant Public Benefit Parole.” The Federal Bureau of Investigation is working with CBP to

complete the paperwork to obtain the document, and undersigned counsel has been informed that it

might take up to 30 days for the paperwork to be approved. Therefore, the parties request that the Court

modify the defendant’s pretrial release conditions as follows:

1.

The defendant shall continue to reside with his parents at 3 Arthur Evans Crescent, Bradford,

Ontario, Canada for up to 30 days from the date of this Order.

Once the defendant’s travel document has been approved and issued by CBP, the defendant

shall return to the Southern District of Florida within 48 hours.

The defendant will contact Pretrial Services Officer Hackett to keep him updated about his
travel plans and follow any instructions.

The defendant shall report to Officer Hackett no later than 24 hours upon his return to the
United States and shall surrender his passport to the United States District Court.

The parties will file a status memorandum with the Court after the defendant returns to the

United States.

SO STIPULATED.
DATED: 7/8/19 Respectfully submitted,

DAVID L. ANDERSON
United States Attorney

/s/ Susan Knight

 

SUSAN KNIGHT
Assistant United States Attorney

/s/ Doron Weinberg

DATED: 7/8/19

 

DORON WEINBERG
Counsel for Defendant Mereacre

JOINT STIPULATION 2
CR 18-00348 LHK

 

 
Oo cco NN Do Ww BP WO NO —

mW wpo NY NH NH NYO NH NY YN Ke HF Fe Fe Fe FOO EO eZ
oN TN OW Rh HY NH S|! ODOOOhULUCCOUlUmlUlUCUCOUlGSNOlNCCOCOClURlCUNe ND Cc

 

 

[PROPOSED) ORDER

Based on good cause, IT IS HEREBY ORDERED that the conditions of defendant Vasile
Mereacre’s pretrial release be modified to allow him to remain with his family at 3 Arthur Evans
Crescent, Bradford, Ontario, Canada while the U.S. Government obtains permission for him to return to
to the Southern District of Florida.

The Court FURTHER ORDERS that the defendant shall return to the Southern District of
Florida within 48 hours after his travel document has been issued by CBP. The defendant shall
Contact Pretrial Services Officer Hackett and follow his instructions, and shall report to him in person
no later than 24 hours upon his return to the United States. The defendant shall surrender his passport to
the United States District Court at that time.

The COURT ORDERS the parties will file a status memorandum with the Court after the
defendant returns to the United States.

SO ORDERED.
Pate: Toa 9, 200 Dargis P, UD auc

HONORABLE VIRGINIA K. DEMARCHI
United States Magistrate Judge

JOINT STIPULATION 3
CR 18-00348 LHK

 
